Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/22 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (2008/0298424).
 	Regarding claim 1, Khan discloses a light source (210) configured to provide a homogenous output beam of light; 
a spatially-dependent, angular light modulator (ALM) comprising a plurality of pixels, each of the plurality of pixels having an ON state and an OFF state, the ALM positioned such that the output beam is incident on the plurality of pixels (205); and 

wherein the output beam is modulated in time during the transition between the OFF state and the ON state (par. 56).  It should be noted that the diffuser 900 functions as a light modulating means because it varies the light patterns by using the orthogonal phase codes based on the scanning position (par. 58), which in turn minimize the speckle artifacts due to none repeating or overlapping patterns.
	Regarding claim 2, Khan discloses the light source is a laser or an LED (par. 2).
	Regarding claim 3, Khan discloses the processor is programmed to control the ALM such that at least some of the first set of the plurality of pixels switch between the ON state and the OFF state a plurality of times during a flicker fusion rate of an eye (par. 3).
	Regarding claim 4, Khan inherently discloses the first set of the plurality of the pixels switch between the ON state at the OFF state at a rate of at least 40 Hertz (most DLP TV sets operate at 60Hz or more).

	Regarding claim 6, Khan discloses the ALM is configured such that the selectively directing of the beams of light is achieved by directing portions the output beam into a diffraction order of the ALM (see the diffraction pattern in Fig. 8b).
	Regarding claim 7, Khan discloses the projection system is configured such that the output beam of light is divided into multiple pulses of light which are directed into the diffraction order over multiple transitions between an ON and OFF state of one of the plurality of pixels (see illustrations in Fig. 4 and 10).
	Regarding claim 8, Khan discloses the projection system is configured such that a first and a second of the multiple pulses of light have different colors than one another (note par. 38).
	Regarding claim 9, Khan discloses the projection system is configured such that the output beam of light is divided into multiple pulses of light which are directed onto one of the plurality of directions during a single transition between an ON and OFF state of one of the plurality of pixels, such that light from a first of the pulses is directed at a first angle in a first direction and light from a second of the pulses is directed at a second angle in a second direction (see Fig. 8b).
	Regarding claim 10, Khan discloses the ALM is configured to project an entire image into a single diffraction order of the ALM (note the orthogonal phase codes projected in Fig. 9 and 10).
	Regarding claim 11, Khan discloses the light source is configured such that the output beam is divided into multiple pulses of light which are directed onto the first set of 
	Regarding claim 12, Khan discloses the processor is adapted to actuate the pixels such that the pixels form a computer generated hologram wavefront output to generate an image in a far field of the light modulator (the DMD pixels in Khan are intended to generated any known image or picture).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422